Citation Nr: 0104962	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chloracne and resulting 
residual facial scars, claimed as residuals of Agent Orange 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1967 
to June 1970 and from July 1974 to April 1977.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming.  That rating decision, in part, 
denied entitlement to service connection for chloracne and 
resulting residual facial scars, claimed as residuals of 
Agent Orange exposure in service.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, the law 
provides that, in the case of a denial of a claim for VA 
benefits because the claim was not well grounded after the 
date of the Morton decision, i.e., July 14, 1999, VA shall, 
upon the request of the claimant or on its own motion, order 
the claim readjudicated.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 
___ (2000).  In December 1999 the RO conducted its most 
recent adjudication of the issue on appeal.  The RO found the 
veteran's claim not well grounded.  Therefore, in accordance 
with section 7, subpart (b) of the new law the case must be 
remanded for re-adjudication.  

The Board notes that there has been difficulty in obtaining 
the veteran's service medical records for his first period of 
service.  Specifically, while the entrance and separation 
examination reports for this period of service have been 
obtained, other service medical records have not.  The RO has 
attempted to retrieve service medical records related to the 
veteran's claim from both the National Personnel Records 
Center (NPRC) and from the specific service department 
hospital in question.  The RO's efforts were not successful.  
However, in March 1998, someone (who is not quite clear from 
the claims file) submitted evidence related to the veteran's 
prior claim for service connection for post traumatic stress 
disorder.  This evidence consisted of copies of service 
department records related to a Court Martial of the veteran 
along with a few service medical records dated in October 
1969.  These service medical records had not previously been 
obtained.  This leads the Board to believe that service 
medical records for the period in question do exist and that 
another attempt to retrieve them needs to be obtained.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted and among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  There is some question as to whether 
the Disabled American Veterans (DAV) still 
represents this veteran.  The RO should 
contact the veteran and request 
clarification of the status of his 
representation.  

2.  The RO should make another request for 
the veteran's service medical records from 
his first period of service from the 
National Personnel Records Center (NPRC), 
and/or the service department, and/or 
other appropriate records depository.  

The RO should specifically request 
complete copies of the veteran's 
service medical records for the 
period of service from June 1967 to 
June 1970.  The RO should inform the 
NPRC that these records were not 
previously supplied, rather only the 
entrance and separation examination 
reports for this period of time were 
supplied.  

The RO should also request the 
veteran's service medical records for 
treatment at the Army Hospital at 
Fort Carson, Colorado for the period 
from January 1969 to June 1970, the 
period of time that the veteran was 
stationed at this installation.  

3.  If the RO is unable to obtain the 
service medical records indicated above, 
the RO will comply with the requirements 
of section 5103A (b).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A). 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5.  The RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


